Case: 21-60913     Document: 00516487653         Page: 1     Date Filed: 09/28/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit


                                  No. 21-60913
                                                                            FILED
                                                                    September 28, 2022
                                Summary Calendar
                                                                       Lyle W. Cayce
                                                                            Clerk
   Maynor Duenas-Sanchez,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A078 969 144


   Before Jones, Haynes, and Oldham, Circuit Judges.
   Per Curiam:*
          Maynor Duenas-Sanchez, a native and citizen of Guatemala, timely
   petitions us for review of the Board of Immigration Appeal’s order which
   affirmed the Immigration Judge’s denial of his motion to reconsider the
   denial of his motion to reopen his removal order.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60913      Document: 00516487653           Page: 2   Date Filed: 09/28/2022




                                     No. 21-60913


          This court reviews the denial of a motion to reconsider under an
   abuse-of-discretion standard. Gonzales-Veliz v. Barr, 938 F.3d 219, 226 (5th
   Cir. 2019). Under this standard, Duenas-Sanchez must identify either a
   “change in the law, a misapplication of the law, or an aspect of the case that
   the BIA overlooked.” Zhao v. Gonzales, 404 F.3d 295, 304 (5th Cir. 2005)).
   The BIA's decision will stand unless it was “capricious, racially invidious [or]
   utterly without foundation in the evidence.” Id. (quoting Pritchett v. INS,
   993 F.2d 80, 83 (5th Cir. 1993)). Reconsideration “is not the proper avenue
   for raising new issues or arguments.” Omari v. Holder, 562 F.3d 314, 319 (5th
   Cir. 2009). Relying on Omari, the BIA concluded that the IJ was correct in
   determining that raising new issues in the motion for reconsideration was
   improper.
          We lack jurisdiction to review the arguments presented by Duenas-
   Sanchez as they were not first presented in the original motion to reopen and
   so are unexhausted. See id.
          DISMISSED.




                                          2